Citation Nr: 0923347	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 
1972 and from May 1972 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO), located in Decatur, Georgia.

The Veteran filed a claim for service connection for PTSD in 
August 1990 which was denied by the RO in an August 1991 
rating decision, as there was no evidence of an in-service 
stressor.  The Veteran subsequently filed a claim to reopen 
the claim for service connection in August 1995.  By a June 
1996 rating decision, the RO determined the Veteran's alleged 
stressful events in service were general and not specific and 
the claim was denied.  The Veteran filed another claim to 
reopen in December 2001 that was denied by a September 2002 
rating decision, as no new and material evidence was 
received.  Finally, the Veteran filed a claim to reopen the 
claim for service connection in May 2003, which was denied by 
the RO in the January 2004 rating decision on appeal.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2008.  A 
transcript of that hearing has been associated with the 
claims file.

In the January 2004 rating decision on appeal, the RO denied 
the claim for service connection for PTSD, finding that no 
new and material evidence had been received, namely that the 
evidence did not demonstrate that a stressful experience 
sufficient to cause PTSD actually occurred.  Regardless of 
the RO's decision, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  A September 2002 RO decision denied service connection 
for PTSD, finding that no new and material evidence had been 
received.

2.  The evidence added to the record since the September 2002 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.

3.  The Veteran has a current diagnosis of PTSD related to 
in-service stressors.

4.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision that denied service 
connection for PTSD was not appealed and thus became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for the establishment entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claim for 
service connection for PTSD is reopened and granted, no 
further discussion of VCAA compliance is needed at this time.  
The Board acknowledges that the Veteran was not informed of 
the information necessary to substantiate a claim based on 
the need for the submission of new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as 
the Board's finds that new and material evidence has been 
received and the claim for service connection for PTSD is 
reopened, any potential lack of notice is not prejudicial and 
no further discussion of this matter is necessary at this 
time.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A September 2002 RO decision denied service connection for 
PTSD finding that no new and material evidence had been 
received.  The Veteran did not appeal and the September 2002 
RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the September 2002 RO 
decision included service treatment records, service 
personnel records, the Veteran's statements regarding his in-
service stressor, VA outpatient treatment reports, a VA 
examination and a VA psychological assessment.  In a PTSD 
questionnaire and November 1995 statement, the Veteran 
reported having active service in Vietnam from July 1971 to 
March 1972, working as a door gunner and flight engineer on 
helicopters, at which time he engaged in daily combat 
missions, witnessed rocket attacks and witnessed his 
roommate, who was also his best friend, being killed.

Service treatment records reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire.  Service 
treatment records do however, indicate that the Veteran 
served in Vietnam.  Service personnel records reflect that 
the Veteran was stationed in Vietnam from July 1971 to March 
1972 and was assigned a military occupational specialty (MOS) 
of a helicopter repairman and was assigned an MOS of a flight 
engineer as early as April 1972.  These records do not 
reflect any evidence of exposure to enemy fire.

VA outpatient treatment reports from May 1988 to May 1996 
reflect that the Veteran began to receive psychiatric 
treatment in May 1988, was diagnosed with rule out PTSD in 
June 1988 and later diagnosed with PTSD in 1990.  In a June 
1991 VA examination, the Veteran reported that he worked as a 
door gunner, crew chief and flight engineer while on active 
duty and had witnessed daily combat, seeing a buddy killed 
and seeing a building being blown up.  The examiner noted the 
Veteran had symptoms of PTSD which were related to his 
reported combat experiences and he diagnosed the Veteran with 
PTSD and major depressive disorder.  In a July 1995 VA 
psychological assessment, the Veteran reported service in 
Vietnam from June 1971 to March 1972 wherein he participated 
in air missions to bring in troops and support them with 
supplies, worked as a door gunner, crew chief and flight 
engineer and experienced death and serious injury of crewmen 
and friends including his roommate.  He was assessed with 
moderate to severe PTSD derived out of his experience in 
Vietnam and for which he was predisposed due to a deprived 
and troubled family history.

The new evidence of record submitted after the September 1992 
RO decision includes the Veteran's statements, testimony 
presented during a February 2009 Travel Board hearing, VA 
outpatient treatment reports and service records including 
the Veteran's DD Form 214s and Air Medal award.  The 
additional statements and testimony specify that the Veteran 
was initially diagnosed with PTSD in 1989.  In a February 
2009 Travel Board hearing, the Veteran testified that he 
worked as a helicopter repairman, door gunner, crew chief and 
flight engineer while being exposed to enemy fire in hostile 
territory.  He also testified that he received an Air 
Crewman's badge and Air Medals for hostile flights over 
combat territory.  

His DD Forms 214 also indicate active service from February 
1970 to May 1972, with nine months of foreign sea service in 
the U.S. Army division in the Pacific, and from May 1972 to 
February 1976.  These forms also confirm the Veteran was 
awarded the Aircraft Crewman Badge and eight Air Medals as 
alleged.  A citation of the Air Medal, first through eighth 
award, indicates that the Veteran supported combat ground 
forces from July 1971 to February 1972 over hostile 
territory.  VA outpatient treatment reports from September 
2002 to July 2004 reflect that the Veteran was treated for 
and diagnosed with PTSD.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's PTSD and relates to an unestablished fact regarding 
a his in-service stressors to substantiate the Veteran's 
claim for service connection for PTSD.  In this regard, the 
newly received evidence includes evidence supporting the 
Veteran's contentions of his in-service stressor.  
Specifically, the additional service records, including the 
Air Medal citation and the Veteran's DD Forms 214, support 
the Veteran's contentions that he participated in combat 
missions and were not of record previously.  The evidence is 
not considered cumulative or redundant of the evidence of 
record at the time of the final September 2002 RO decision, 
and furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for PTSD.  Therefore, 
the Veteran's claim for service connection for PTSD, is 
reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection

Pertinent Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran reported having active service in 
Vietnam from July 1971 to March 1972, working as a door 
gunner and flight engineer on helicopters which engaged in 
daily operations into hostile territory and daily combat 
missions.  He also reported exposure to rocket attacks and 
witnessing his roommate, who was also his best friend at the 
time, being shot down in his helicopter during a mission.  
During a February 2009 Travel Board hearing, the Veteran 
testified that he was initially diagnosed with PTSD in 1989 
by a VA physician.  He also reported that while serving in 
Vietnam, he worked as a helicopter repairman, a door gunner, 
a crew chief and a flight engineer.  The Veteran testified 
that while on supply and support missions, he entered hostile 
territory and encountered heavy fire at times and, as such, 
witnessed most of his traumatic experiences at this time.  He 
reported receiving eight Air Medals.  The Veteran testified 
that he witnessed a helicopter being fired down in front of 
him with a buddy of his inside.  Finally, he stated that he 
also picked up wounded and dying military members.  

As noted above, service treatment records reflect no findings 
of a psychiatric disorder or similar condition and do not 
indicate that the Veteran was exposed to enemy fire.  Service 
treatment records do however indicate that the Veteran served 
in Vietnam.  

The Veteran's service awards do not reflect any attachments 
of the "V" device, indicating service with valor and 
reflective of combat participation. See generally Army 
Regulation 672-5-1, 40.  The Veteran's DD Forms 214 do not 
indicate that he received a Combat Infantryman's Badge or a 
Purple Heart which indicates combat service, however, the 
Veteran's awards did include the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
the Air Medal (#1-8), the Republic of Vietnam Campaign Medal, 
the Armed Forces Expeditionary Medal, the Good Conduct Medal, 
One Overseas Bar, Service Stripes (1) and the Aircraft 
Crewman Badge.  

The Veteran's DD Forms 214 demonstrate the Veteran had active 
service from February 1970 to May 1972, with nine months of 
foreign sea service in the U.S. Army division in the Pacific, 
and from May 1972 to February 1976.  The DD Forms 214 also 
indicate the Veteran received training as a helicopter 
repairman and aircraft maintenance crewman.  Service 
personnel records reflect that the Veteran was stationed in 
Vietnam from July 1971 to March 1972 and was assigned a 
military occupational specialty (MOS) as a helicopter 
repairman.  These records also indicate that the Veteran 
worked as a flight engineer as early as April 1972.  Service 
personnel records are however absent of any evidence of 
exposure to enemy fire in service.  

A citation of the Air Medal, first through eighth award, 
indicates the Veteran supported combat ground forces in the 
Republic of Vietnam from July 1971 to February 1972.  This 
award specifies that the Veteran had active participation in 
aerial missions over hostile territory in support of 
operations against communist aggression and endured hazards 
inherent in repeated aerial flights over hostile territory.  

VA outpatient treatment reports from May 1988 to July 2004 
reflect that the Veteran was treated for and diagnosed with 
PTSD.  These records also reflect that he began to receive 
psychiatric treatment in May 1988, was diagnosed with rule 
out PTSD in June 1988 and later diagnosed with PTSD in 1990.  

In a June 1991 VA examination, the Veteran reported that he 
was a door gunner, crew chief and flight engineer while on 
active duty and had participated in daily combat.  He 
reported having witnessed daily combat, seeing a buddy killed 
in combat and seeing a building being blown up with people 
inside that he knew were killed.  The examiner noted the 
Veteran had symptoms of PTSD which were related to his 
reported combat experiences and he diagnosed the Veteran with 
PTSD and major depressive disorder.  

In a July 1995 VA psychological assessment, the Veteran 
reported having service in Vietnam from June 1971 to March 
1972, wherein he participated in air missions to bring in 
troops and support them with supplies.  He reported working 
as a door gunner, crew chief and flight engineer.  The 
Veteran stated that he experienced death and serious injury 
of crewmen and friends including his roommate.  He was 
assessed with moderate to severe PTSD derived out of his 
experience in Vietnam and for which he was predisposed due to 
a deprived and troubled family history.

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  In this regard, the Board notes that the 
Veteran has been diagnosed with PTSD as due to combat 
experiences.  The Board also finds that the Veteran's Air 
Medal Award provides corroborating evidence of the claimed 
in-service stressor, namely exposure to combat, as being a 
threat of enemy fire.  The Veteran's statements have also 
been consistent throughout the record and his service records 
support that he actively served in Vietnam from July 1971 to 
March 1972 with an MOS of a helicopter repairman and later as 
a flight engineer in April 1972.  He also received training 
as a helicopter repairman and aircraft maintenance crewman.  
The Board acknowledges that the evidence of record does not 
reflect that the Veteran was involved in direct combat.  
However, if the veteran's presence in areas of documented 
combat can be verified, this would be sufficient to find that 
he was exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  
Thus, the Veteran's exposure to enemy fire and being around 
the threat of enemy fire, by way of flying helicopters in 
hostile territory and supporting ground combat operations, is 
sufficient to corroborate this reported in-service stressor, 
even though the objective evidence of record does not 
demonstrate that Veteran directly participated in combat.  
See id.; see also 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

Because there is medical diagnosis of PTSD related to the 
claimed in-service stressor, and credible supporting evidence 
of the occurrence of that stressor, the Board concludes that 
the evidence supports the grant of service connection for 
PTSD.  Thus, following a full review of the record, the Board 
concludes that service connection for PTSD is warranted.


ORDER

New and material evidence having been received, service 
connection for PTSD is reopened, and is granted.

Service connection for PTSD is granted.  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


